Dear Mr. Berthelot:
In your letter of May 24, 2004, you asked whether the Parish of West Baton Rouge can clean and maintain an existing drainage ditch located on private property within the Parish.  It is our understanding that the ditch is privately owned and located on the private property of a single landowner, although 15 tenants occupying the property would also benefit from improved drainage and possible mosquito control aid resulting from cleaning and maintaining this ditch. You received a request from a councilman in the district in which the ditch is located to clean and maintain the ditch at Parish expense.   It is our opinion that the Parish may not do so.
 Article VII, Section 14.(A) of the Louisiana Constitution of 1974 provides as follows:
    Except as otherwise provided by this constitution, the funds, credit, property, or things of value of the state or of any political subdivision shall not be loaned, pledged, or donated to or for any person, association, or corporation, public or private.
Article VI, Section 44(2) of the Louisiana Constitution of 1974 provides:
  "Political Subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.
It is our opinion that unless a legal obligation exists for the Parish to clean and maintain this drainage ditch, it would be an unlawful donation1 in violation of Article VII, Section 14(A) to use public funds, i.e. labor, to clean and maintain this privately owned drainage ditch.
Trusting that this adequately responds to your inquiry, I remain
Yours very truly,
                               CHARLES C. FOTI, JR. ATTORNEY GENERAL
                               BY: ____________________________ DENISE B. FITZGERALD Assistant Attorney General
CCF, JR:DBF:dam
1 La. Atty. Gen. Op. Nos. 03-0043 and 02-0341